Citation Nr: 0839312	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-27 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of a right thumb fracture, including 
post-traumatic arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The Board remand the claim in March 2008 to assess the 
current severity of his service-connected right thumb 
disability.  That development is now complete and the claim 
is ready for adjudication.


FINDING OF FACT

The veteran's right thumb disability is manifested by 
subjective complaints of pain and swelling; objective 
evidence shows an obvious deformity, osteoarthritis of the 
metacarpal phalangeal joint; however, a gap of more than two 
inches between the thumb pad and fingers is not shown.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for residuals of a right thumb fracture, including 
post-traumatic arthritis, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 
5010, 5224, 5228 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

Historically, the RO granted service connection in a June 
2004 rating decision and assigned a noncompensable evaluation 
retroactively effective from March 15, 2004 (date of claim).  
In June 2005, the RO increased his initial rating to 10 
percent because he had post-traumatic arthritis, with the 
same retroactive effective date of March 15, 2004.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Since 
receiving the June 2005 statement of the case (SOC), he has 
continued to appeal by filing a timely substantive appeal (VA 
Form 9) in August 2005, requesting an even higher initial 
rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (the 
veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).

The post-traumatic arthritic component of the disability is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010, 
which, in turn, indicates the resulting disability will be 
rated as degenerative arthritis under DC 5003.  Under DC 
5003, when limitation of motion is noncompensable, VA assigns 
a 10 percent rating when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  

VA assigns a 20 percent rating where there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups with occasional incapacitating 
exacerbations.  And DC 5003, in turn, indicates the 
degenerative/osteo-arthritis will be rated under the 
appropriate DC on the basis of the extent it causes 
limitation of motion.

Here, DC 5228 addresses limitation of motion of the thumb.  
The next-higher 20 percent rating requires a gap of more than 
two inches (5.1 cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.

When determining the severity of a musculoskeletal 
disability, which is at least partly rated on the basis of 
range of motion, VA must consider the extent the veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively shown due to the extent of 
his pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995) (citing 38 
C.F.R. §§ 4.40, 4.45, 4.59).

During his RO hearing in November 2005, the veteran contended 
that the range of motion in his right thumb had worsened 
significantly since his June 2004 VA examination - indeed, to 
the point where he met the requirements for a 10 percent 
rating under DC 5228.  For the reasons and bases mentioned 
below, the Board finds that the veteran's right thumb 
disability does not warrant a rating in excess of 10 percent.

During the June 2004 VA examination, the evaluating physician 
determined the veteran could oppose his thumb to all four 
fingers and got the tip of his thumb to within 1 cm. of the 
palmar crease, consistent with a noncompensable rating under 
DC 5228.  Parenthetically, the veteran's current 10 percent 
rating was assigned because of post-traumatic arthritis, 
which, under DCs 5003 and 5010, entitled him to this minimum 
compensable rating even when, as here, he had a 
noncompensable degree of limitation of motion.

However, in a more recent statement in support of his claim 
(VA Form 21-4138) dated in September 2005, a private 
physician indicated that the veteran had exhibited signs and 
symptoms of moderately severe degenerative changes in his 
right thumb and hand associated with decreased range of 
motion, as well as crepitus with manipulation.  This 
physician also indicated the veteran was unable to touch his 
thumb to each finger.

In compliance with the Board's March 2008 remand, the veteran 
underwent another VA examination in May 2008 to determine the 
current severity of his right thumb disability.  The examiner 
reviewed the claims file for his pertinent medical and other 
history.  

During the examination, the veteran reported constant pain as 
well as occasional swelling.  He did not note any problems 
with activities of daily living or his job.  He did not use 
an assistive device.  Objective findings noted that his hand 
functioned well as a unit.  The examiner found that the 
distal tips of the fingers were proximal to the transverse 
palmar crease without any difficulty.  He was able to touch 
the distal tip of the thumb pad to each of the fingers by 
opposition.  

Range of motion testing of the interphalangeal joint was 0 to 
70 degrees and 30 degrees for the metacarpal phalangeal 
joint.  The active and passive range of motion was the same.  
There was no change with repetitive motion or pain on motion.  
There was obvious deformity of the thumb.  He had a hyper 
extended metacarpal joint with 30 degrees of hyperextension 
to 10 degrees of flexion.  The active and passive range of 
motion was the same.  There was no change with repetition or 
pain.  

X-rays revealed no evidence of fracture, dislocation or boney 
destructive lesion.  There were degenerative changes at the 
right carpal metacarpal phalangeal joint of the thumb.  His 
right thumb appeared to be subluxated in hyperextension.  
There were mild degenerative changes in the carpal metacarpal 
joint.  

This examiner diagnosed right thumb carpal metacarpal 
arthritis, DeQuervain's tenosynovitis, residuals of thumb 
metacarpal fracture, osteoarthritis of the metacarpal 
phalangeal joint of the thumb and subluxating metacarpal 
phalangeal joint.  

With respect to the DeLuca criteria, the examiner indicated 
that the veteran's repetitive motion testing demonstrated 
mild discomfort but any additional limitation of motion could 
not be determined with any degree of medical certainty.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995) (citing 38 
C.F.R. §§ 4.40, 4.45, 4.59).

For an increased rating under DC 5228, the veteran must have 
a gap of more than 2 inches (5.1 cm.) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.  In this case, the June 2004 and May 2008 VA 
examiners indicated that the veteran had a gap of about 1 cm. 
and 0 cm., respectively.  For an increased rating under DC 
5224, the veteran must have unfavorable ankylosis of the 
thumb.  No ankylosis was present during either the June 2004 
or May 2008 VA examinations.

In addition to the criteria listed at DC 5228 and DC 5224, 
the Board must also consider whether a higher disability 
rating is warranted based on functional loss due to pain or 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA examinations 
showed that the veteran had range of motion far greater than 
is required for an increased rating.  

During the examination, the veteran reported functional loss 
due to pain and his VA examination diagnosed mild discomfort.  
While the examiner indicated that it was possible that his 
complaints of pain could further limit his functioning, 
particularly after repetitive motion testing, this examiner 
could not express this additional limitation of motion with 
any degree of medical certainty.  Hence, a 10 percent rating 
represents the maximum level of disability from the veteran's 
right thumb disability.  So the Board may not "stage" his 
rating under Fenderson, 12 Vet. App. at 125-26.

For these reasons and bases, the evidence does not support a 
rating in excess of 10 percent for the veteran's right thumb 
disability because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to resolve 
in his favor.  

The veteran also has not shown that his service-connected 
right thumb disability has markedly interfered with his 
employment, meaning above and beyond that contemplated by his 
schedular rating of 10 percent.  Indeed, the May 2008 VA 
examiner noted that his right thumb disability does not 
interfere with his activities of daily living or his job.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  

The veteran also has not shown that his service-connected 
right thumb disability has necessitated frequent periods of 
hospitalization or otherwise rendered impracticable the 
application of the regular schedular standards.  The vast 
majority, if not all, of his evaluation and treatment has 
been on an outpatient basis, not as an inpatient.  
Consequently, a referral for extraschedular consideration is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's right thumb claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's VA 
and private treatment records, and he was afforded VA 
examinations in June 2004 and May 2008. The Board finds that 
no additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 




ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a right thumb fracture, including post-traumatic 
arthritis, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


